DETAILED ACTION
Examiner’s Statement of Reason for Allowance
	Claims 1-16 are allowed.
	The following is an examiner's statement of reasons for allowance: The Applicant argued that the prior arts of record Hampton et al. (US 2006/0198547) and Kobayashi et al. (US 2006/0159296) did not have the amended claimed feature “said frame having a frame interior and a first end, said frame having a mounting flange for mounting the loudspeaker in an enclosure through an opening in a wall of said enclosure with the mounting flange resting atop said wall peripherally of said opening, said enclosure having an enclosure interior, said mounting flange including a vent passage in communication with said frame interior; said venting element being located within said vent passage, said venting element being effective to permit the passage of pressurized air through said venting element, said venting element and said vent passage forming part of a leak path which permits said pressurized air from said enclosure interior to escape out of said enclosure by way of said mounting flange; a moving assembly and a motor structure, said moving assembly and said motor structure both being coupled to said frame" as required by claim 1 when combined with all the limitations of claim 1.  The Examiner has considered the Applicant’s arguments to be persuasive and claim 1 overcomes the prior art of record. 
a frame interior and a first end, said frame having a mounting flange for mounting the loudspeaker in an enclosure through an opening in a wall of said enclosure with the mounting flange resting atop said wall peripherally of said opening, said enclosure having an enclosure interior, said mounting flange including a vent passage in communication with said frame interior; said venting element being located within said vent passage, said venting element being effective to permit the passage of pressurized air through said venting element, said venting element and said vent passage forming part of a leak path which permits said pressurized air from said enclosure interior to escape out of said enclosure by way of said mounting flange; a moving assembly and a motor structure, said moving assembly and said motor structure both being coupled to said frame," as required by claim 1 when combined with all the limitations of claim 1.  
As previously cited: the following is an examiner’s statement of reasons for allowance: the prior arts of record teaches various vented speakers, for example: Hampton et al. (US 2006/0198547), Kobayashi et al. (US 2006/0159296), Takase et al. (US 8,126,188), Wang (US 2011/0235845), and Cozens et al. (US 2008/0317255). However, the prior arts of record fail to show “said frame being formed with a vent passage in communication with said interior and said first end; said venting element being located within said vent passage, said venting element being effective to permit the passage of pressurized air therethrough; a grill assembly connected to said frame in position overlying said first end; at least one vent space being formed between a portion of said grill assembly and said first end, said vent passage, said venting element and said at least one vent space collectively forming a leak path; a moving assembly and a motor structure coupled to said frame,” as required by claim 5, “said frame being formed with a vent passage in communication with said interior and said first end; said venting element being located within said vent passage and being effective to permit the passage of pressurized air therethrough; a grill tray connected to said frame in position overlying said first end, at least one vent space being formed between said grill tray and said first end, said vent passage, said venting element and said at least one vent space collectively forming a leak path; a grill mounted to said grill tray; a moving assembly and a motor structure coupled to said frame," as required by claim 10, and “(i) a molded frame including a venting element, said frame having a frame interior and a mounting flange, said frame being formed with a vent passage in communication with said frame interior and said mounting flange, said venting element being located within said vent passage, said venting element being effective to permit the passage of pressurized air 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN H NGUYEN/Primary Examiner, Art Unit 2651